1 Ply Gem Industries Oct 5, 2007: 2 Disclaimer These slides contain (and the accompanying oral discussion will contain)“forward-looking statements” within the meaning of the Private SecuritiesLitigation Reform Act of 1995. Such statements involve known and unknown risks,uncertainties and other factors that could cause the actual results of the Companyto differ materially from the results expressed or implied by such statements,including general economic and business conditions including pricing pressuresand changes in material and energy costs, conditions affecting the industriesserved by the Company and its subsidiaries, conditions affecting the Company’scustomers and suppliers, competitor responses to the Company’s products andservices, the overall market acceptance of such products and services, theidentification, completion and integration of acquisitions and other factorsdisclosed in the Company’s periodic reports filed with the Securities and ExchangeCommission. Consequently such forward looking statements should be regardedas the Company’s current plans, estimates and beliefs. The Company does notundertake and specifically declines any obligation to publicly release the results ofany revisions to these forward-looking statements that may be made to reflect anyfuture events or circumstances after the date of such statements or to reflect theoccurrence of anticipated or unanticipated events. 3 One of the largest manufacturers of exteriorbuilding and home improvement products inthe U.S. Approximately 7000 associates Over 8 million sq. ft. of mfg. space 24 manufacturing facilities Over 1.5 billion in Sales Ply Gem’s profile: 4 Provider of branded products for newconstruction and home improvementmarkets sold through many channels ofdistribution covering most price points #1 in Aluminum accessories #1 in Vinyl Railing Leading position In Vinyl Windows #2 market share In Vinyl Siding Ply Gem’s market overview: 5 With investments in a variety of well managedgrowth companies Caxton-Iseman invests private capital rather than pension orinsurance funds so short term IRR’s are secondary. Conservative Growth Long term investor $2 Billion dollar PEarm of Hedge Fund The firm aims to be a long-term equity investor thusputting less pressure on housing cycles Caxton-Iseman is interested in reinvesting in their portfoliocompanies for add on acquisitions and growth opportunities. Ply Gem’s financial partner is Caxton-Iseman: 6 45% 3% 52% Windows and Doors Fence and Rail Siding & Accessories New Products Ply Gem’s product mix: 7 44% 1% 55% Remodel and Repair Commercial New Construction Exported 1% Ply Gem’s customer mix: 8 New Construction Windows Fence and Rail Siding & Accessories Remodel & Repair Windows Ply Gem’s leading brands: 9 Customers Operational Excellence Facilities Efficient Mfg. Ply Gem •Customer focused •Recognized for outstanding service/lead times •Strong brandsGPAlcoaMasticMW…Alenco •Siding plants most efficient in industry •Virtual facility strategy •DFT/Lean mfg. techniques •Low cost •Vertical integration Ply Gem’s competitive advantage: Windows 11 Vinyl demand remains strong but differentiation between value and premiumvinyl products eroding. Premium products must deliver desired features. Residential Window Market Share by Material 2009F 2005 2000 Source: 2003 & 2006 WDMA/AAMA industry report - Ducker Research Co. Market Overview Windows: 12 Entry Level Aluminum Entry Level Vinyl SH 3700 4700 4800 1100 Mid Range Vinyl SH/DH Top Line Vinyl SH/DH Twinseal Classic Mid Range Clad DH Mid Range Wood DH Jefferson 100/200 Jefferson 300/400 Freedom 600 Freedom 800 Ply Gem’s Window Platform: 13 Ply Gem’s window mfg. plants: Siding 15 ¨#2 vinyl siding manufacturer in North America ¨#1 Aluminum accessories manufacturer in North America ¨#2 Designer accents manufacturer in North America Other 2% Heartland 5% Crane 6% Royal 5% Alside 11% Certainteed/Norandex 35% Kaycan 7% Ply Gem 29% US Vinyl Siding Marketshares Industry Consolidation Top 5 manufacturers have approximately an88% share 1996: 26/Top 5 50% 2007: 9/Top 5 88% 3 of the top 4 (CertainTeed/Norandex, Alsideand Kaycan) have company owneddistribution In the last 24 months: Ply Gem Industries acquired Alcoa HomeExteriors St. Gobain acquired Norandex/Reynolds Georgia Gulf acquired Royal Kaycan Acquired LP’s vinyl siding business Rollex exited vinyl siding Leading Market Positions 16 Metal Accessories 29% Vinyl Siding 65% Designer Accents 5% Decking & Railing 1% Sales by Product Category Sales by End Market Remodeling 51% New Construction 49% Combined Siding Overview: 17 Vinyl Siding Plant Metal Accessories Plant Injection Molding Plant Siding Group - manufacturing plants: 18 Market Share Trends by Siding Product Type 47 47 47 21 15 12 12 12 11 12 12 13 12 7 15 2 1 2 ’00 ’05 ‘10 ’00 ’05 ‘10 ’00 ’05 ‘10 ’00 ’05 ‘10 ’00 ’05 ‘10 ’00 ’05 ‘10 Vinyl Wood Stucco Brick FiberCement Metal & Misc. Vinyl siding remains the market share leader as fiber cement grows at the expense of wood. Source: Freedonia Group, Inc. 2006 Siding Market Overview The future Ply Gem 20 2004 2007 to Many Operating Companies Fewer Operating Companies Complexity Simplicity Growth through acquisition Organic growth Division autonomy Synergy/cooperative activities Focus on ROIC Focus on Development of HR Focus on profit growth Focus on growth of sales & profits Build Greater Shareholder Value Ply Gem’s Strategic Evolution: 21 Human Resources Customer focus Innovation Profitable Growth Continuous Improvement •Excellent customerservice •Measure •Brand management •New Products •Utilize technology •Improve diversity •Double digit growth •Safety •Low cost •High quality standard •Talent Management •Succession Plan •Empower Leverage Ply Gem’s strategic priorities: 22 One Siding Company One New Const. Window One Replacement Window Co The Brand you can build on The Brand behind the Brands: 23 Ply Gem has more than doubled its Sales since2004 and expects to do so again going forward. Ply Gem 5 year sales history: 24 Exterior Cladding Fence and Rail New ConstructionWindows Remodel and RepairWindows Market size Ply Gem Source: Management best estimates Market Opportunity 25 Pro Forma Financial Results 26 •Successfully established a “Holding Company” structure fornear-term reporting & operating efficiency •MW Windows acquired for $320 million or 6.3x’s including $6.8 million of expected cost savings & synergies •Realized cost savings & synergies are in excess of $11.0 million August 2004, Ply Gem Acquired MW Windows Feb. 2006, Ply Gem Acquired Alenco Windows February 2004, Ply Gem Purchased by Caxton-Iseman Capital •Alenco Windows acquired for $121 million or 6.1x’s including $4.0 million of expected cost savings & synergies •$4.9 million of cost savings & synergies fully implemented Q207 Oct. 2006, Ply Gem Acquired AHE siding business •AHE business acquired for $305 million or 4.7x’s including $22.0 million of expected cost savings & synergies •Cost savings & synergies projected to be at least $28.3 million Demonstrated Ability to Integrate Strategic Acquisitions 27 •Successfully refinanced existing bank debt which resulted incash interest savings of over $4.0 million per year •CertainTeed’s vinyl window and patio door business acquired onSeptember 30, 2007 •Provides window platform for servicing the western U.S. andexpands Ply Gem’s national window footprint Sept. 2007, Ply Gem Acquired CT Windows April 2007, Ply Gem Refinancing The Future of Ply Gem •Ply Gem is changing from a “Holding Company” to an “OperatingCompany” Demonstrated Ability to Integrate Strategic Acquisitions 28 •Expands Ply Gem’s national window footprint •Low risk alternative for expanding operations in the West versus green-fielding •Allows production to be shifted from the East to service Ply Gem’s existing West Coast customers •CT has balanced end market sales mix of 52/48 New-Construction versus R&R •Although this is a platform acquisition for Ply Gem, opportunities for synergies & cost savings exist CertainTeed WindowAcquisition Ply Gem completed the acquisition of CertainTeed’s vinyl window and patiodoor business on September 30, 2007 Strategic Acquisition Rational: 29 The integration of AHE is completed and exceeded expectations. –No loss of customers, suppliers or unplanned employees –On pace to exceed $28.3mm in synergies, an increase of $6.3mm, or28.6% versus original estimates –Strategic sourcing savings substantiated through events including: •New contracts signed with 3 of 3 PVC resin suppliers •New metal contract has been signed with supplier •Original and current model do not include savings on microingredients, packaging, or other raw material buys that are likely tobe realized through Ply Gem’s strategic sourcing process •Original and current model do not reflect any savings on the PVCresin buy for Fencing or Windows which will be realized as a resultof the new PVC resin supply contracts –Original model assumed Atlanta vinyl siding plant closure in Q1 2008versus actual Q2 2007 with slightly higher savings being realized thanwere conservatively estimated in Ply Gem’s original model –Original head count reduction based upon 40 employees, but actualheadcount reduction will be a minimum of 54 employees. AHE IntegrationUpdate 30 The Company has modeled in one-time expenses, primarily in relation to plant closures, severance andretainment bonuses, and brand transition, estimated to total $9.5 million and expected to be incurred from2006-2009 Management believes $28.3 million in annual cost savings and synergies are readily achievable with opportunity forsignificant upside AHE Synergy Rationalization –$13.0 million of raw material cost savings, reflecting: •$0.03 PVC resin savings per pound •$0.02 aluminum savings per pound –$3.0 million of vinyl plant conversion cost savings, reflecting: •Variform best practices in manufacturing implemented on Alcoa plants toyield $0.01/lb conversion cost savings on AHE’s 300 million lbs of vinyl production –$5.5 million in savings from one vinyl siding plant closure –$6.8 million in savings from headquarter headcount reductions 31 Alenco Update •Integration §Implemented December 2006 •Cost Savings Plan Actual Status §Insurance 200K 200K Complete §Aluminum 300K 300K Complete §Hardware 100K 150K Complete §Extrusion 3,500K 3,500K Completed Q207 §Salaries 0 750K Totals$4,100K$4,900K •Arizona Plant - Start up §Complete §Facility performing exceptionally well §Investigating the addition of vinyl to pursue demand in CA, NV, UT •Production Builder Focus §Hired Manager to focus on this large opportunity §Scheduling meetings with top Regional and National Builders 32 Net Sales •Sales growth that outperformed our industry •Improved sales mix to 58% New Construction and 42% R&R •Reduced customer concentration largest customer only 10% of sales •Long-term customer relationships with leaders within each channel •Demonstrated ability to manage selling price against raw material costs 33 Adjusted EBITDA •Ply Gem has demonstrated history of strong earnings performance •Adjusted EBITDA Margins improved from 10.5% in 2004 to 12.6% in 2006 •Highly variable cost structure 75% variable and only 25% fixed •Low S,G&A expense of 11.3% in 2006 when adjusted for unusual items •Demonstrated ability to maintain strong EBITDA Margins against significant market-wide increases inraw material (PVC & Aluminum) costs Note: 1 2006 includes $28.3 million in pro forma synergies 34 Capital Spending •Ply Gem has had very modest Capex requirements which averaged only 1.6% •Historically approximately 25% of Ply Gem’s Capex has been maintenance •Ply Gem has demonstrated its ability to reduce Capex when appropriate 35 Adjusted EBITDA - Capex •Ply Gem has a history of Strong EBITDA performance, modest Capex requirements and has been anefficient user of working capital. •Ply Gem reduced it’s Net Debt position by $49.7 million during 2005 and $66.2 million in 2006 when wetake into account the cash from operations used to finance Ply Gem’s acquisition of AHE. 36 Net Sales Adjusted EBITDA Adjusted EBITDA - CapEx Capital Expenditures Note: Historical pro forma results include MW, Alenco and AHE for all periods shown. Ply Gem’s has demonstratedStrong Financial Performance 37 Demonstrated Ability to IntegrateAcquisitions with Significant Synergies andCost Savings Balance Between Repair & Remodelingand New Construction Ply Gem’s Proven and Experienced ManagementTeam Substantial and Sustainable Free CashFlow Generation Long-standing and Diversified CustomerRelationships Continued Support and Partnership withProven Equity Sponsor Ply Gem’s Product Portfolio, MarketChannels and Customer Base World Class Manufacturing Processes,Low Cost Position and Ply Gem’s TrackRecord at Executing Key Attributes Questions & Answers Supplemental Information 40 ¨Computation of Pro Forma Net Sales Supplemental Information - Excluding AHE 41 Supplemental InformationComputation of Adjusted EBITDA - Excluding AHE 42 Supplemental Information - Excluding AHEComputation of Pro Forma Capital Expenditures (CAPEX) 43 Supplemental Information - Excluding AHEComputation of Adjusted Pro Forma EBITDA - CAPEX 44 ¨Computation of Pro Forma Net Sales Supplemental Information - Including AHE 45 Supplemental InformationComputation of Adjusted EBITDA - Including AHE 46 Supplemental Information - Including AHEComputation of Pro Forma Capital Expenditures (CAPEX) 47 Supplemental Information - Including AHEComputation of Adjusted Pro Forma EBITDA - CAPEX
